Citation Nr: 0600324	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  05-08 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for hepatitis C with 
cirrhosis, currently evaluated as 60 percent disabling.

2.  Entitlement to an increased rating for diabetes mellitus, 
Type II, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for fracture residuals 
of the midshaft of the left tibia and fibula, currently 
evaluated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for a left pelvic 
fracture.

5.  Entitlement to a compensable evaluation for a right 
pelvic fracture.


REPRESENTATION

Appellant represented by:	Allan T. Finley, Esq.



INTRODUCTION

The veteran served on active military duty from May 1970 to 
September 1973.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

By a rating decision dated in December 2003, the issues of 
entitlement to a rating in excess of 60 percent for hepatitis 
C with cirrhosis, an increased rating for diabetes mellitus, 
Type II, an increased rating for fracture residuals of the 
midshaft of the left tibia and fibula, a compensable 
evaluation for a left pelvic fracture, and a compensable 
evaluation for a right pelvic fracture were denied.  The 
veteran perfected an appeal in March 2004 as to these issues.  
However, in correspondence received in June 2005, the 
veteran's representative stated that neither he nor the 
veteran had filed an appeal to the Board, and that the claims 
file should be returned to the RO.  Nevertheless, a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2005).

Accordingly, this appeal is remanded for the following 
actions:

The veteran and his representative must 
be contacted to clarify if the veteran 
wishes the issues that have been 
perfected on appeal to be withdrawn.  If 
the veteran wishes these issues to be 
withdrawn, this intent must be made in 
writing.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


